Case: 18-11134    Date Filed: 11/15/2018   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11134
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:17-cr-20786-UU-2



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

YEISON VALENCIA TORRES,

                                              Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (November 15, 2018)



Before MARTIN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 18-11134      Date Filed: 11/15/2018   Page: 2 of 2


      Yeison Torres appeals his 120-month sentence following his conviction for

possession with intent to distribute more than five kilograms of cocaine while

onboard a vessel subject to the jurisdiction of the United States, in violation of the

Maritime Drug Law Enforcement Act, 46 U.S.C. § 70501 et seq. (MDLEA).

Torres contends the MDLEA’s exclusion from safety-valve relief provided in 18

U.S.C. § 3553(f) violates his right to equal protection under the Fifth Amendment.

Because Torres’ sole argument is foreclosed by this Court’s decision in United

States v. Castillo, 899 F.3d 1208, 1213 (11th Cir. 2018), we affirm. See United

States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008) (“Under the prior

precedent rule, we are bound to follow a prior binding precedent unless and until it

is overruled by this court en banc or by the Supreme Court.” (quotation omitted)).

      AFFIRMED.




                                           2